                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA                   §
                                           §
V.                                         §
                                           §          No. 3:19-cr-296-L
ROBERT ELMER KERR,                         §
                                           §
             Defendant.                    §

          MEMORANDUM OPINION AND ORDER OF DETENTION

      In an Order Accepting Report and Recommendation of the United States

Magistrate Judge Concerning Plea of Guilty, dated February 25, 2020, United States

District Judge Sam A. Lindsay has referred this matter to the undersigned United

States magistrate judge for a hearing to determine whether it has been clearly shown

that there are exceptional circumstances under 18 U.S.C. § 3145(c) why Defendant

Robert Elmer Kerr should not be detained under 18 U.S.C. § 3143(a)(2) and whether

it has been shown by clear and convincing evidence that Defendant Robert Elmer Kerr

is not likely to flee or pose a danger to any other person or the community if released

under 18 U.S.C. § 3142(b) or (c). See Dkt. No. 25.

                                    Background

      Mr. Kerr is set for sentencing before Judge Lindsay on July 6, 2020. See Dkt. No.

26. “[W]hether a defendant should be released pending trial and whether a defendant

should be released pending sentencing or appeal are distinct inquiries governed by

different provisions of the Bail Reform Act.” United States v. Lee, 31 F. App’x 151, No.

01-30876, 2001 WL 1747632, at *1 (5th Cir. Dec. 4, 2001).

                                          -1-
      On July 2, 2019, the undersigned United States magistrate judge released Mr.

Kerr subject to an Order Setting Conditions of Release. See Dkt. No. 6.

      “The provisions of 18 U.S.C. § 3143 govern release pending sentencing or

appeal.” FED. R. CRIM. P. 46(c). 18 U.S.C. § 3143(a)(2) dictates that the Court “shall

order that a person who has been found guilty of an offense in a case described in

subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is awaiting

imposition or execution of sentence be detained unless – (A)(i) the judicial officer finds

there is a substantial likelihood that a motion for acquittal or new trial will be granted;

or (ii) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person; and (B) the judicial officer finds by clear and

convincing evidence that the person is not likely to flee or pose a danger to any other

person or the community.” 18 U.S.C. § 3143(a)(2).

      Mr. Kerr filed an Opposed Motion for Continued Pretrial Release, in which he

identifies the exceptional circumstances under 18 U.S.C. § 3145(c) that he contends

justify his continued release post-conviction and in which he addresses whether he is

likely to flee or pose a danger to any other person or the community if released under

18 U.S.C. § 3142(b) or (c) pending sentencing. See Dkt. No. 28.

      The government filed a response in opposition. See Dkt. No. 29.

      The Court held a hearing on March 10, 2020 on the matters referred by Judge

Lindsay, at which Mr. Kerr appeared in person and through counsel and the

government’s counsel appeared.



                                            -2-
                           Legal Standards and Analysis

      As a preliminary matter, Mr. Kerr is subject to presumptively mandatory

detention under Section 3143(a)(2) because he has, on a guilty plea, now been adjudged

guilty of a violation of 18 U.S.C. § 2252A(a)(2). See Dkt. Nos. 18 & 25. That is “an

offense in a case described in subparagraph (A) ... of subsection (f)(1) of section 3142,”

specifically, “a crime of violence” as defined in 18 U.S.C. § 3156(a)(4)(C), as a “felony

under chapter ... 110.”

      Mr. Kerr therefore must be detained under 18 U.S.C. § 3143(a)(2) unless he

meets the conditions of release set forth in Section 3143(a)(2) or 18 U.S.C. § 3145(c).

      Release of “a person who has been found guilty of an offense in a case described

in [18 U.S.C. § 3142(f)(1)(A)] and is awaiting imposition or execution of sentence”

requires that “the judicial officer finds by clear and convincing evidence that the person

is not likely to flee or pose a danger to any other person or the community.” 18 U.S.C.

§ 3143(a)(2)(B); see also United States v. Morrison, 833 F.3d 491, 506 (5th Cir. 2016)

(“The decision to detain Jacqueline after conviction is a common one because of the

presumption in favor of detention that attaches to a convicted defendant. See 18 U.S.C.

§ 3143.”); United States v. Lopez, 504 F. App’x 297, 298 (5th Cir. 2012) (“A defendant

who has been convicted ‘shall ... be detained’ pending sentencing ‘unless the judicial

officer finds by clear and convincing evidence that the person is not likely to flee or

pose a danger to the safety of any other person or the community if released.’ Thus,

there is a presumption against release pending sentencing.” (footnotes omitted)).

      As the United States Court of Appeals for the Fifth Circuit has repeatedly

                                           -3-
recognized, Federal Rule of Criminal Procedure 46(c) and Section 3143(a)(1) impose a

burden on a convicted defendant seeking release pending sentencing to show by clear

and convincing evidence that he is not a flight risk or a danger to the community. See

18 U.S.C. § 3143(a)(1); FED. R. CRIM. P. 46(c) (“The burden of establishing that the

defendant will not flee or pose a danger to any other person or to the community rests

with the defendant.”); United States v. Lockett, 549 F. App’x 269 (mem.), No. 13-11097,

2013 WL 6623771, at *1 (5th Cir. Dec. 17, 2013).

      Further, Mr. Kerr must meet the conditions of release set forth in Section

3143(a)(2)(A) or 3145(c).

      Mr. Kerr cannot, and does not claim that he can, satisfy the Section

3143(a)(2)(A) showing that there is a substantial likelihood that a motion for acquittal

or new trial will be granted or that an attorney for the government has recommended

that no sentence of imprisonment be imposed on Mr. Kerr.

      18 U.S.C. § 3145(c) provides that “[a] person subject to detention pursuant to [18

U.S.C. §] 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in [18

U.S.C. §] 3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions,

by the judicial officer, if it is clearly shown that there are exceptional reasons why such

person’s detention would not be appropriate.” As reflected in the Report and

Recommendation Concerning Plea of Guilty [Dkt. No. 24], Section 3145(c) provides an

alternative basis for pre-sentencing release under “exceptional circumstances,” so long

as Mr. Kerr also makes the required showing under Sections 3143(a)(1) and

3143(a)(2)(B) – that is, by clear and convincing evidence that Mr. Kerr is not likely to

                                            -4-
flee or pose a danger to the safety of any other person or the community if released

under 18 U.S.C. § 3142(b) or 3142(c) pending sentencing. See United States v. Carr, 947

F.2d 1239, 1240 (5th Cir. 1991).

      The Court finds that Mr. Kerr has made the required showing that he is not

likely to flee or pose a danger to the safety of any other person or the community if

continued on release. As Mr. Kerr explains in his motion:

      5. Mr. Kerr owns his own home.
      6. Mr. Kerr has been a member of this community for more than X years.
      7. Mr. Kerr is stable, is employed as a tv and radio producer for year.
      8. Mr. Kerr is not a flight risk. Counsel believes that the USPO can attest
      to this.
      9. Nor is Mr. Kerr a threat to the community, anyone else or himself.
      10. Mr. Kerr has been 100% compliant with all the Court’s conditions of
      pre-trial release.
      11. Mr. Kerr has been interviewed by the United States Probation Officer
      for the Pre-Sentence Report.
      ...
             Here Kerr poses no risk of flight. He has been under indictment
      since June 19, 2019. (ECF, 1). Kerr has made no effort to flee and has
      remained compliant with this Court’s instructions relating to pretrial
      release. For the same reason, Kerr does not pose a threat to himself or to
      any other person or to the community. This Court has not had any
      reason, since Kerr’s arrest to consider whether Kerr posed a threat to the
      community or to himself. Accordingly, this Court should find, that, by
      clear and convincing evidence, that Kerr is not a threat to himself, to
      others or to the community.
      ....
      (1) [Mr. Kerr] has been on pretrial release for months and has done
      exceptionally well; [and] (2) while on pretrial release, Mr. Kerr
      maintained employment and also performed excellently in his job. This
      Court permitted to travel to Amarillo for a wedding and he strictly
      complied with all of the Court’s admonishments and stipulations
      concerning that one-time trip. Additionally, the Court has imposed an
      ELM as a condition of release. Mr. Kerr has been 100% compliant with
      his monitor and the curfew imposed by the Court.

Dkt. No. 28 at 2, 3, 7-8.

                                          -5-
      But that alone does not support Mr. Kerr’s release pending sentencing. Rather,

the issue of Mr. Kerr’s presentencing release therefore turns on whether “it is clearly

shown that there are exceptional reasons why [Mr. Kerr’s] detention [pending

sentencing] would not be appropriate.” 18 U.S.C. § 3145(c). In support of that showing,

Mr. Kerr explains that,

      (1) he has been on pretrial release for months and has done exceptionally well;
      (2) while on pretrial release, Mr. Kerr maintained employment and also
      performed excellently in his job. This Court permitted to travel to Amarillo for
      a wedding and he strictly complied with all of the Court’s admonishments and
      stipulations concerning that one-time trip. Additionally, the Court has imposed
      an ELM as a condition of release. Mr. Kerr has been 100% compliant with his
      monitor and the curfew imposed by the Court.
              33. And as the Kaquatosh court further observed, “even if the defendant
      is bound to be sent to prison (even for a substantial period), the unique factual
      circumstances of his case could make immediate detention inappropriate.”
      [United States v. Kaquatosh, 252 F. Supp. 2d 775, 778 (E.D. Wis. 2003).]
              34. Finally, the Kaquatosh court concluded by observing that “Section
      3145(c) was intended to provide ‘an avenue of relief from the mandatory
      detention provisions’ of the Bail Reform Act…It provides district courts
      considerable discretion…(it) does not require that both ‘legal’ and ‘factual’
      grounds exist before release may be ordered. Nor does it preclude releasing a
      defendant based on ‘purely personal circumstances….” In fact, 18 U.S.C. §
      3145(c) requires only that the district court find that the defendant’s situation
      is sufficiently unique to make detention pending sentencing inappropriate, so
      the court may make the finding based on “legal” reasons, “factual” reasons, or
      a combination of both.
              35. Here, Mr. Kerr has shown both “legal” and “factual” reasons justifying
      continued pretrial release.

Dkt. No. 28 at 7-8.

      At the March 10, 2020 hearing, Mr. Kerr’s counsel also proffered that Mr. Kerr

has been voluntarily and successfully attending weekly sex offender counseling

sessions while voluntarily abstaining from the personal use of computers and that his

supervising pretrial services officer would testify that he has had no issues with

                                          -6-
supervising Mr. Kerr.

      The United States Court of Appeals for the Fifth Circuit has explained that the

“exceptional reasons” provision “was added to § 3145(c) with the mandatory detention

provisions of § 3143(a)(2) and (b)(2) and was apparently designed to provide an avenue

for exceptional discretionary relief from those provisions.” Carr, 947 F.2d at 1240.

      The United States Court of Appeals for the Second Circuit offers a working

definition of “exceptional reasons”: “a unique combination of circumstances giving rise

to situations that are out of the ordinary.” United States v. DiSomma, 951 F.2d 494,

497 (2d Cir. 1991). That court also explained that, in assessing reasons proffered as the

basis for release under Section 3145(c), “a case by case evaluation is essential.” Id.

      The United States Court of Appeals for the Eighth Circuit has similarly

explained that “‘exceptional’ means ‘clearly out of the ordinary, uncommon, or rare.’”

United States v. Little, 485 F.3d 1210, 1211 (8th Cir. 2007) (citation omitted).

      And one court has explained that, “to avoid emasculating the mandatory

detention statute[,] ‘exceptional reasons review is limited to determining whether

remanding the defendant to custody until sentencing would be tantamount to

subjecting individuals to unjust detention.’” United States v. Thomas, No. 10-cr-229,

2010 WL 3323805, at *2 (D.N.J. Aug. 20, 2010) (quoting United States v. Christman,

712 F. Supp. 2d 651, 655 (E.D. Ky. 2010)).

      District courts in this circuit have noted a variety of circumstances that do not

rise to the level of exceptional. See United States v. Cyrus, No. 10-0228-04, 2010 WL

5437247, at *1-*2 (W.D. La. Dec. 27, 2010) (need to “secure his home and attend to

                                           -7-
other personal matters” were not exceptional reasons justifying release pending

sentencing); United States v. Douglas, 824 F. Supp. 98, 99-100 (N.D. Tex. 1993)

(defendant’s cooperation with the government that subjected him to potential

retaliation by co-defendants and his attempts at rehabilitation did not constitute

exceptional reasons); United States v. Dempsey, No. 91-098, 1991 WL 255382, at *1-*2

(E.D. La. Nov. 19, 1991) (poor health, emotional and mental problems, and need to

properly prepare his business and his family for his long absence were not exceptional

circumstances); United States v. Scott, No. 1:95-CR-80-1, 1995 WL 723752, at *1-*2

(E.D. Tex. Nov. 22, 1995) (need to assist parent was a purely personal reason that was

no more exceptional than those routinely rejected by courts); see also United States v.

Landry, No. CR 15-32-JWD-SCR, 2015 WL 5202458, at *2-*4 (M.D. La. Sept. 4, 2015);

United States v. Posada, 109 F. Supp. 3d 911, 912-16 (W.D. Tex. 2015).

      The facts that Defendant urges as exceptional circumstances, including his

compliance with his conditions of pretrial release, are certainly commendable. But the

Court determines – as have many other courts when presented with similar arguments

for presentencing release – that Defendant’s proffered reasons for continuing his

release are not, in and of themselves or taken together, a unique combination of

circumstances giving rise to a situation that is out of the ordinary.

      Under Section 3145(c), a defendant who is compliant with his release conditions

and doing everything that he should is – however commendable – not so out of the

ordinary and, in that sense, “exceptional” among defendants who are on release at the

time that they are found guilty – that is, who have not violated their pretrial release

                                          -8-
conditions and already been revoked – as to justify an exception to Section 3142(a)(2)’s

rule of mandatory detention. See generally United States v. Bernard, No. 1:12-cr-00022-

JAW-02, 2013 WL 145582, at *2 (D. Me. Jan. 14, 2013) (“One way of thinking about

compliance with the terms of pretrial release and a lack of significant criminal history

is that they make out a necessary but not sufficient showing for release under §

3145(c).”).

       And many other courts have concluded that most proffered reasons for

continuing release – including the reasons that Defendant offers here – are not, in and

of themselves or taken together, a unique combination of circumstances giving rise to

a situation that is out of the ordinary. See United States v. Velarde, 555 F. App’x 840,

841 (10th Cir. 2014) (noting that “‘the cases establish that mere personal reasons,

including caring for a family or gainful employment, are not ‘exceptional’‘” (quoting

United States v. Miller, 568 F. Supp. 2d 764, 774 (E.D. Ky. 2008) (collecting cases)));

United States v. Nickell, 512 F. App’x 660, 661 (8th Cir. 2013) (finding that a

defendant’s taking care of his children and remaining gainfully employed did not

constitute exceptional reasons); United States v. Mahoney, 627 F.3d 705, 706 (8th Cir.

2010) (“It is well settled that compliance with the terms of pretrial release is

commendable but does not justify release under section 3145(c).”); Little, 485 F.3d at

1211 (“It is not exceptional to expect every defendant to timely appear in court and to

obey the court’s order concerning pretrial conditions of release.”); United States v.

Larue, 478 F.3d 924, 925 (8th Cir. 2007) (concluding that a defendant’s release pending

sentencing was improper because “compliance with the terms of his pretrial release,

                                          -9-
his lack of a criminal record, his payment of child support, and his ongoing employment

are commendable, but they are not are not clearly out of the ordinary, uncommon, or

rare” (citation and internal quotation marks omitted)); United States v. Lea, 360 F.3d

401, 403-04 (2d Cir. 2004) (“There is nothing ‘exceptional about going to school, being

employed, or being a first-time offender, either separately or in combination.”); United

States v. Mostrom, 11 F.3d 93, 95 (8th Cir. 1993) (holding that “compliance with

pretrial supervision and gainful employment up until the date of sentencing are not,

in and of themselves, ‘exceptional reasons why such person’s detention would not be

appropriate’”).1


      1
        See also United States v. Posada, 109 F. Supp. 3d 911, 915-16 (W.D. Tex.
2015) (“Similarly, none of Posada’s reasons rise to an ‘exceptional’ level. Notably,
the question presented is whether there are any ‘exceptional reasons’ in the case
which would permit Posada to escape the otherwise mandatory requirement of §
3143(a)(2) – that he be immediately confined following sentencing for the qualifying
offense he committed. It is his burden to show that ‘exceptional reasons’ exist why
his detention would be inappropriate, not why his release would be appropriate.
Each of his proffered reasons may, on its own, be an appropriate reason for release,
but none is an ‘exceptional reason’ for why his detention would be inappropriate
given the statutory mandate. Each reason involves a purely personal matter that
individually, and in combination, is no more out of the ordinary and no more unique
than those of other persons subject to detention. It is a natural, if unfortunate,
byproduct of the criminal justice system that one’s personal affairs will be disrupted
and that others beyond the defendant, most likely family, will feel the effects of his
incarceration. See United States v. Scott, No. 1:95-CR-80-l, 1995 WL 723752, at *2
(E.D. Tex. Nov. 22, 1995) (finding that the need to assist an infirm parent did not
demonstrate an ‘exceptional reason’ because ‘a defendant’s incarceration regularly
creates difficulties for him and his family’ (quoting United States v. Mahabir, 858 F.
Supp. 504, 508 (D. Md.1994))). However, this does not alter the personal nature of
those effects and disruptions. That the government does not oppose the relief sought
and that Posada has complied with all of the terms of his pretrial release are also
unremarkable and unexceptional reasons. In regards to the latter, the Court
expects all individuals who avail themselves of pretrial release to comply with the
conditions of their bond. That Posada has done so is commendable, but it is not an

                                         -10-
      In light of Section 3142(a)(2)’s mandate, the facts that a defendant has been

compliant and behaved commendably on release – as Mr. Kerr undisputedly has here

– and that he may be likely to continue to comply with his release conditions do not

amount to exceptional reasons why his detention pending sentencing would not be

appropriate – or, put another way, why remanding him to custody until sentencing

would be unreasonable or tantamount to subjecting him to unjust detention.

      Mr. Kerr’s successful participation in long-term counseling, while also

commendable, likewise does not, standing alone or in combination with his other

proffered reasons, qualify as such clearly out of the ordinary, uncommon, or rare

circumstances as to justify continued release under Section 3145(c). In essence, Mr.

Kerr asserts that his need for counseling and the success so far of his sex offender

treatment are so extraordinary as to make presentencing detention inappropriate

because it would preclude another several weeks or months of counseling that will

further advance that successful therapy and would hamper Mr. Kerr in using that

success at sentencing.

      Those are worthy goals, but, after carefully considering counsel’s arguments, the

Court finds that Mr. Kerr has not shown that his circumstances are so different from

those other similarly situated defendants, including those convicted of a child



exceptional reason to delay his detention. In fact, Posada has already enjoyed the
fruits of his labor by remaining out on bond while his case was pending. As to the
former, like the other reasons Posada advances, the government’s non-opposition is
a reason why release would be appropriate, but not a reason why his immediate
detention would be inappropriate in light of Congress’ explicit preference for
immediate detention.”).

                                         -11-
pornography offense, who also may wish to continue therapy and show the sentencing

judge progress on release up to the point of the hearing, as to constitute exceptional

reasons why Defendant should not be detained pending sentencing in the face of the

legal presumption that he should be. See, e.g., United States v. Brown, 368 F.3d 992,

993 (8th Cir. 2004) (“As to the district court’s desire that Brown remain in treatment

pending assignment, we agree with the courts that have held that a defendant’s

participation in a treatment program is not an extraordinary reason, and we disagree

with the courts that have held to the contrary.” (citations omitted)); cf. Jones v. United

States, No. 5:08-CR-290-FL-1, 2011 WL 6780786, at *4 (E.D.N.C. Dec. 27, 2011) (“None

of the purportedly ‘exceptional’ circumstances identified by petitioner – the supposed

non-violent character of his particular crime of violence, his cooperation with

authorities, his procurement of psychiatric counseling, or his desire to continue his

efforts to provide care for his children – constitute circumstances which the court

would deem exceptional.”).

                                      Conclusion

      Accordingly, the Court finds that it has not been clearly shown that there are

exceptional circumstances under 18 U.S.C. § 3145(c) why Defendant Robert Elmer Kerr

should not be detained under 18 U.S.C. § 3143(a)(2), and so Defendant Robert Elmer

Kerr must be detained pending sentencing.

      It is therefore ORDERED that Defendant Robert Elmer Kerr be committed to

the custody of the Attorney General and United States Marshal for further

proceedings.

                                          -12-
      It is ORDERED that Defendant Robert Elmer Kerr, while being so held, be

afforded reasonable opportunity for private consultation with counsel.

      Further, at the end of the March 10, 2020 hearing, the Court denied Mr. Kerr’s

oral request to stay this order and his remand to custody pending his appeal to Judge

Lindsay. The Court did so in light of authority from the United States Court of Appeals

for the Fifth Circuit requiring that, in the context of release or detention under 18

U.S.C. § 3143(a)(1) and Federal Rule of Criminal Procedure 32.1(a)(6) pending a

supervised release revocation hearing, a defendant who has been ordered released by

a magistrate judge will, on a motion to stay a release order pending appeal to the

district judge, remain in custody pending the appeal to the district judge:

             Brigham’s second challenge concerns the magistrate judge’s order
      that Brigham be released from custody pending further proceedings. Rule
      32.1(a)(6) allows a magistrate judge to release or detain a person subject
      to a revocation proceeding pursuant to provisions of the Bail Reform Act,
      18 U.S.C. § 3141, et seq. Section 3145 of that Act authorizes review of a
      release order by the district court. Brigham, however, maintains that the
      district court had no authority to stay his release pending that review.
      ....
             Brigham correctly argues that § 3145 does not expressly authorize
      a stay. Nevertheless, as previously discussed with regard to review of the
      dismissal order, given that the issue being reviewed involves a person’s
      release from custody pending further legal proceedings, the absence of
      stay authority could render the district court's review power illusory.
      Specifically, if the district court disagrees with the magistrate judge’s
      determination regarding release versus detention, but no stay is in place,
      the person in question may have harmed the community or disappeared
      by the time the district court’s ruling is rendered and detention is
      ordered.

United States v. Brigham, 569 F.3d 220, 229-30 (5th Cir. 2009). Analogously, where

Mr. Kerr is subject to presumptively mandatory detention under 18 U.S.C. § 3143(a)(2)


                                         -13-
because he has been convicted of a violation of 18 U.S.C. § 2252A(a)(2), the

undersigned determines that, once the undersigned has on Judge Lindsay’s order of

reference determined that Mr. Kerr has not clearly shown that there are exceptional

circumstances under 18 U.S.C. § 3145(c) why he should not be detained under 18

U.S.C. § 3143(a)(2), it would be inappropriate for Mr. Kerr to remain on release

pending Judge Lindsay’s resolution of his appeal, which – if successful – will still,

without a stay of his remand to custody, permit Mr. Kerr’s release pending sentencing.

Similarly but again analogously, even a defendant who is appealing a magistrate

judge’s pretrial release or detention order under 18 U.S.C. § 3142 remains in custody

– despite the absence of a conviction and the presence of the presumption of innocence

– because the status quo under 18 U.S.C. § 3142(f) is temporary custody while the

motion for detention is pending. See 18 U.S.C. § 3142(f).

      SO ORDERED.

      DATED: March 10, 2020



                                           ________________________________________
                                           DAVID L. HORAN
                                           UNITED STATES MAGISTRATE JUDGE




                                         -14-
